Wyly, J.
Th.e defendant appeals from the judgment against him on a note or due bill for $1618 50.
The defense is, the contract is void because at the time it was made, in September, 1864, the dofendant'was a citizen of the parish of Pointo Coupee and the plaintiff 'was a citizen of New Orleans, and under the act of Congress and the proclamation of the President all intercourse . between them was prohibited. It is admitted that the plaintiff resided in New Orleans and the defendant in the parish of Pointe Coupée at the time the note sued on wras given. Bat the national forces were then occupying a portion of the parish of Pointe Coupée.
The residence of the defendant was on the river, a few miles below Morganza, where the troops were stationed. It is fair to presume, and indeed the evidence satisfies us, that federal authority prevailed over the plantations in the immediate neighborhood, and that the residence of defendant was not in rebel lines. It also appears that the due bill was given in settlement of a partnership between the plaintiff and the defendant for buying and selling cotton, which was carried on under permits issued by competent authority.
Judgment affirmed.